HAMITER, Justice.
The defendant, Charles Reid Mann, was charged herein with the theft of a camera valued at $148.63. The case was consolidated and tried with State v. Mann, No. 48,493 on the docket of this court and this day decided by us, 250 La. 1086, 202 So.2d 259.
The circumstances occurring during the trial, and the issues arising therefrom, are identical with those considered by us in the companion case; and our rulings therein govern the decision in the instant matter.
For the reasons assigned in State v. Mann, No. 48,493 on the docket of this court and this day decided by us, 250 La. 1086, 202 So.2d 259, the conviction and sentence herein are set aside and the cause is remanded for a new trial according to law and consistent with the views expressed in the companion case.